1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                              ***

9    ARMANDO C. MENDOZA,                             Case No. 3:15-cv-00507-MMD-CBC
10                                   Petitioner,                   ORDER
           v.
11

12   ROBERT LeGRAND, et al.,
13                                Respondents.
14

15         Respondents motion for enlargement of time (ECF No. 50) is granted, and the time
16   for respondents to respond to the amended petition is extended up to and including March
17   11, 2019.
18         DATED THIS 28th day of January 2019.

19

20                                                   ________________________________
                                                     MIRANDA M. DU
21                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
